Per Curiam,
This issue was to determine the amount, if any, of plaintiff’s damages resulting from the widening of Cedar street in the borough of Lititz. His claim was $1,500 for a narrow strip of land, containing about twelve hundred square feet, appropriated to public use in the widening of said street; but the jury, under the evidence before them, found that the actual damages sustained by him amounted to only $360. The sole defence was that in purchasing the lot, of which said strip was a part, he had agreed with his vendors to donate said twelve hundred square feet of land for the purpose to which it was afterwards appropriated by the borough authorities, and hence he was not entitled to damages. There was, however, no sufficient evidence of any such agreement, and the trial judge might have so instructed the jury; but, for reasons best known to himself, he preferred taking their verdict subject to the question of law which he reserved and afterwards decided in favor of plaintiff. There was no error in the result, and hence there is no good reason for reversing the judgment.
Judgment affirmed.